UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53630 AMERICAN MAGNA CORP. (Exact name of registrant as specified in its charter) Nevada 20-5859893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 N. Green Valley Parkway, Suite 200, Henderson, Nevada, 89074 (Address of principal executive offices) (Zip Code) 702-990-3256 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 32,723,946 shares of common stock, $0.001 par value, issued and outstanding as of September 12, 2014. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets July 31, 2014 (unaudited), and April 30, 2014 3 Statements of Operations (unaudited) for the three month periods ended 4 July 31, 2014 and 2013 Statements of Cash Flows (unaudited)for the three month periods ended 5 July 31, 2014 and 2013 Notes to the Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II – Other Information 17 Item 1.Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 18 Item 6. Exhibits 18 2 AMERICAN MAGNA CORP. BALANCE SHEETS (Unaudited) July 31, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Stockholders’ Equity Common Stock, Par Value $0.001 Authorized 100,000,000 shares, 32,723,946 shares issued and outstandingat July 31, 2014 (April 30, 2014 – 32,723,946) Paid-in capital Stock performance contingency ) Accumulated deficit ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 3 AMERICAN MAGNA CORP. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended July 31, Revenues $ — $ — Cost of Revenues — — Gross Margin — — Expenses Mineral property exploration expenditures General and administrative Mineral property acquisition payments — Net Loss from Operations ) ) Other Income (Expense) Interest expense — ) Net Other Income (Expense) — ) Net Loss $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 AMERICAN MAGNA CORP. STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended July 31, July 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Accrued interest — Change in Operating Assets and Liabilities (Increase) decrease in prepaid expenses Increase (Decrease) in accounts payable andaccrued liabilities ) Net Cash Used in Operating Activities ) ) Net Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of Period Cash and Cash Equivalents – End of Period $ $ The accompanying notes are an integral part of these financial statements. 5 AMERICAN MAGNA CORP. STATEMENTS OF CASH FLOWS (Continued) (Unaudited) For the Three Months Ended July 31, July 31, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest $
